internal_revenue_service number release date index number ------------------------------------- ---------------------------------- ---------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-134574-14 date date re ----------------------------------------------------------- legend trust grantor son a b bank date date date date date year grandchild great-grandchild a great-grandchild b great-grandchild c great-grandchild d great-grandchild e great-great-grandchild a great-great-grandchild b great-great-grandchild c state court ---------------------------------------------------------------------------------- x ---------------------------------------------------------- -------------------------- ------------------------------- ------------------------ ------------------------- ---------------------- --------------------------- ------------------- -------------------- ------------------ ------------------ ------- -------------------------------- -------------------------- -------------------------------- ----------------- ----------------- ------------------- ----------------------------------- ----------------------------------- --------------------------- ------- --------------------------------------------------------- -- plr-134574-14 dear -------------- this letter responds to your letter dated date submitted by your authorized representative requesting generation-skipping_transfer gst tax rulings with respect to a court-approved settlement agreement the facts provided and representations are as follows grantor created and funded an irrevocable_trust trust on date trust was established for the primary benefit of grantor’s son son’s spouse son’s widow and his lineal_descendants the current beneficiaries of trust include grandchild grandchild’s children great- grandchildren a through e and great-grandchild b’s children great-great- grandchildren a through c article dollar_figure of trust provides that the trustees may in their sole discretion pay or expend income or corpus of the trust for the benefit of the trust beneficiaries for their maintenance support care and education income not distributed is to be added to corpus in determining the amount of income of principal to be distributed among the various beneficiaries the trustees shall consider also the income available to them respectively from other known available sources trust terminates upon the death of the last-to-die of son a and grandchild upon termination the trustees are to distribute the trust estate to the then living lineal_descendants of son per stirpes or if there are none to the then living descendants of b per stirpes trust does not contain any provision governing the management of distributions to minor beneficiaries bank is currently the sole corporate trustee of trust in year bank notified the beneficiaries that bank proposed to make distributions based on a distribution plan in which bank would distribute a certain percentage of trust to the current beneficiaries excluding great-great-grandchildren a and b further the plan did not include a requirement that bank inquire into the respective needs of the beneficiaries for maintenance support care and education and did not require bank to take into account existing income available to the current beneficiaries on date great-grandchild b great-great-grandchild a and great-great- grandchild b brought suit in court against bank as corporate trustee and grandchild great-grandchild a great-grandchild c great-grandchild d and great-grandchild e seeking an order from court to compel bank to comply with the terms of trust and not carry out the distribution plan further the plaintiffs alleged that bank has made distributions to some of the other defendants which were not for maintenance support care and education while bank denied a distribution request to cover great- grandchild b’s medical_expenses plaintiffs also alleged that bank made distributions to some of the defendants without considering the income available to the beneficiary from other sources in violation of trust plaintiffs claimed that these actions constitute a breach of fiduciary duty plaintiffs also requested to have bank removed as trustee plr-134574-14 in court the minor great-grandchildren c through e were represented by a guardian ad litem and the three great-great-grandchildren a through c were represented by their natural guardian all of the parties other than the guardian ad litem who is an attorney were represented by counsel in court on date bank and the trust beneficiaries including the guardian ad litem and the natural guardian of the great-great-grandchildren entered into a settlement agreement the settlement agreement provides for a specific accounting rules for trust distributions b mandatory annual distributions of x percent of the value of specific assets to be divided into six equal shares and distributed as follows one for grandchild and one for each of grandchild’s five children great-grandchildren a through e and their descendants valued annually c clarified rules governing additional discretionary distributions including documentation beneficiaries must provide in support of any application_for such distributions d the requirement that any distributions to minor beneficiaries be made to a uniform transfer to minors act utma account for the minor beneficiary’s benefit e mandatory quarterly meetings between the trustee and grandchild and any eligible_beneficiary and f various mutual releases specifically the specific accounting rules require that upon termination of trust any distribution of trust assets to an eligible_beneficiary shall be charged against the eligible beneficiary’s share of trust and if the eligible_beneficiary has no share against the shares of trust if any of the eligible beneficiary’s lineal_descendants no chargeback applies to any distributions made to any beneficiary pursuant to paragraph providing for mandatory trust distributions any beneficiary prior to date grandchild and any currently living or afterborn child of grandchild who is deceased and has no living lineal_descendants at the time of termination of trust eligible beneficiaries is defined in trust to include the beneficiaries named in article the mandatory trust distributions are to be paid on a prorated monthly basis if a beneficiary predeceases grandchild the distribution to which the deceased beneficiary would have been entitled will be paid to the deceased beneficiary’s then living lineal_descendants per stirpes the settlement agreement did not modify or limit the trustee’s discretionary authority to distribute corpus to a beneficiary as provided under trust the settlement agreement is made contingent upon bank receiving a favorable private_letter_ruling from the internal_revenue_service with regard to the requested gst tax rulings on date court approved the settlement agreement it is represented that no additions actual or constructive have been made to trust since date trust is governed by state law plr-134574-14 you have requested rulings that the execution and implementation of the settlement agreement will not cause a_trust to lose its status as exempt from the gst tax and b any gst tax to be imposed against trust or its beneficiaries law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes plr-134574-14 the trustees represent that trust was irrevocable on date and that there were no additions to trust after date the parties were represented by separate counsel and the minors were represented by their natural guardian or a guardian ad litem accordingly the settlement agreement is a product of arm’s length negotiations the settlement agreement requires specific accounting for mandatory distributions and mandatory regular meetings between bank and the beneficiaries the settlement agreement also provides that any distributions to a minor shall be made to a utma account and requires mandatory annual distributions of x percent of the value of specific assets of trust to be divided equally into six shares one each for grandchild and grandchildren a through e and their descendants the settlement agreement provides for mutual releases lastly the settlement agreement provides that bank continues to have the discretionary authority to distribute principal to the beneficiaries subject_to the chargeback provisions court approved the settlement we conclude that the settlement agreement and court order represent a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions and therefore is within the range of reasonable outcomes accordingly based upon the facts provided and representations made we conclude that the settlement agreement will not cause a_trust to lose its status as exempt from the gst tax and b any gst tax to be imposed against trust or its beneficiaries the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-134574-14 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer's representatives sincerely ________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
